Brown, J.,
dissents and votes to reverse the judgment appealed from, on the law and the facts, and to grant defendant’s motion to suppress, with the following memorandum: The issue presented is whether the People established the existence of specific articulable facts sufficient to justify the frisk of defendant. In my judgment, the frisk was illegal and the evidentiary fruits derived therefrom were tainted. Accordingly, I conclude that Criminal Term erred in denying defendant’s motion to suppress both the physical evidence seized and the inculpatory statements made by defendant. The two witnesses who appeared at the suppression hearing, Police Officer Catalano, the arresting officer, and Bernard Devine, an eyewitness, gave conflicting testimony as to the events surrounding the frisk and subsequent arrest of defendant. Accepting, as did Criminal Term, the People’s version, it appears that Officer Catalano, who was in plainclothes, had entered a restaurant on Coney Island Avenue in Brooklyn to purchase two containers of coffee. An unidentified female thereupon approached the cashier’s booth with a black leather handbag which she claimed to have just found in the back of the restaurant. The officer opened the bag and found therein a gun and a checkbook bearing the name “Lois Baskerville” and another name he could not recall. The officer walked to the back of the restaurant, held up the bag and asked if it belonged to anyone. At that point defendant, who was seated at a table, turned and said, “That’s my bag”. But as the officer walked towards the table defendant stated, “Oh, no; that’s not my bag”. The officer then asked all four people who were seated at the table for identification. A woman seated next to defendant identified herself as Lois Baskerville. The officer immediately placed her under arrest. While his partner patted down the other individuals at the table, the officer frisked the defendant and discovered a loaded revolver in his jacket pocket. The officer testified that the frisk of defendant was based on the fact that defendant had made the statement that the bag was his and also because of “[fjear for my life. I didn’t know what he had on him”. The officer conceded, however, that prior to the frisk he had not observed any suspicious conduct by either defendant or any of the other people at the table. After defendant was arrested and handcuffed and as he was being led to the patrol car, he stated that the bag was, in fact, his. Ms. Baskerville was subsequently released. It is clear that, under the circumstances, the officer had a right to question the defendant and the other individuals at the table. A police officer who possesses *1069a reasonable suspicion that a person has committed or is committing or is about to commit a felony or misdemeanor may detain that person temporarily for questioning (Terry v Ohio, 392 US 1; People v De Bour, 40 NY2d 210). An officer’s right to frisk, however, must be founded upon something more than mere suspicion of criminal activity and may only be derived from the officer’s knowledge or reasonable suspicion that the suspect is armed and dangerous (People v De Bour, supra, p 223). In looking at the totality of circumstances here present, I do not believe that it can be said that “a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger” (Terry v Ohio, supra, p 27). In People v Finlayson (76 AD2d 670, 679, cert den 450 US 931) Presiding Justice Mollen explained that the key question in a stop and frisk case is whether the “protective measures” taken are reasonable under the circumstances. Two areas of knowledge and belief were delineated. “The first involves information pointing to the individual as the perpetrator of the crime. * * * The second area of knowledge and belief concerns information from which it can reasonably be inferred that the suspect is armed and dangerous. The officer’s right to take protective action derives from and is measured against this second area of knowledge, and the question of whether his apprehension of danger was reasonable will necessarily "turn upon an examination of the totality of the surrounding circumstances. These might well include the time of day and the location at which the confrontation takes place, the number of suspects in relation to the number of officers present and, of course, the nature of the suspected offense” (pp 679-680). In my judgment, the instant case fails the Finlayson test. In my view, looking at the totality of the circumstances here present, the officer did not have sufficient reason to suspect that the defendant was armed and dangerous. While the officer did testify that he was in fear for his life, he also stated that neither the defendant nor anyone else at the table had done anything suspicious. He did not testify to any facts, such as a bulge in the defendant’s clothing, from which the officer could have inferred that defendant was armed (see People v De Bour, 40 NY2d 210, supra). Furthermore, when the officer approached defendant, he was accompanied by his partner, it was the middle of the day, they were in a public restaurant frequented by police officers, and, in fact, two uniformed officers were seated at another table nearby. What we have here is nothing more than defendant’s mere presence in the company of another person who was suspected of having possessed a gun. That fact alone did not provide a sufficient basis for the officer’s concluding that the defendant possessed a weapon (People v Trapier, 47 AD2d 481; see, also, People v Batista, 68 AD2d 515, affd 51 NY2d 996). To justify a decision to frisk, an officer must be able to point to specific articulable facts which led to his belief that such a protective measure was necessary for his safety. The officer’s decision may not be based upon a mere hunch (People v Sobotker, 43 NY2d 559; People v Delmonico, 94 AD2d 773). Here, the only fact which in any respect created a suspicion on the officer’s part was defendant’s claim of ownership of the bag, which was immediately retracted. In the context of defendant’s otherwise concededly innocent and nonsuspicious conduct, I fail to see how this fact can support a conclusion that defendant was armed and dangerous. I am not unmindful of the risks and often violent consequences of police-civilian encounters and the need for the exercise by police officers of reasonable protective measures in appropriate instances. Nonetheless, the circumstances of this case just do not provide a sufficient basis upon which to conclude that the frisk of the defendant was justified. Since, in my judgment, the frisk was illegal, the gun seized as a result thereof should have been suppressed. Likewise, the statement made to the police which was a fruit of the unlawful frisk and subsequent arrest should also have been suppressed (Wong Sun v United States, 371 US 471).